Filed 11/29/22 Ferreira v. Cornelius CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Placer)
                                                            ----




 JOSEPH K. FERREIRA,                                                                           C095849

                    Plaintiff and Appellant,                                          (Super. Ct. No. S-PR-
                                                                                            0010635)
           v.

 WILLIAM CORNELIUS, as Trustee, etc.,

                    Defendant and Respondent.




         This appeal arises out of a dispute related to the administration of a family trust
created by plaintiff Joseph K. Ferreira’s father. Plaintiff, a self-represented litigant and
nominal beneficiary of the trust, challenges the order approving the first interim
accounting petition filed by the successor trustee, defendant William Cornelius. Plaintiff
contends reversal is required for a number of reasons, including that the trial court
erroneously shifted the burden of proof to him to establish the inaccuracy of the
accounting, and that the order approving the accounting is not supported by substantial
evidence. Disagreeing, we shall affirm.

                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       The Family Trust
       In June 2017, plaintiff’s father (father) created the Joseph R. Ferreira 2017
Revocable Trust (trust). As relevant here, the trust document provided that, upon father’s
death, plaintiff was entitled to a distribution of $2,000 from his estate, and that plaintiff’s
sister, Karen Ferreira Sordillo, was entitled to the entire balance of the residue of the
estate after other specified distributions were made. The trust document further provided
that Sordillo had the absolute discretion to provide living expenses for plaintiff, not to
exceed $10,000 per year, for the remainder of plaintiff’s life.
       Under the terms of the trust, Cornelius was designated as the successor trustee if
father could no longer act in that capacity due to physical or mental incapacity preventing
him from giving prompt and intelligent consideration to financial matters, or upon a
judicial determination that he was physically or mentally incompetent. The trust
document provided that father shall be deemed “incapacitated” when a conservator is
appointed for him or when two licensed physicians make an incapacity determination and
execute “witnessed and acknowledged written [d]eclarations.”
       As for the duty to account, the trust document provided that the trustee may render
an accounting from “time to time” regarding the transactions of the trust by delivering a
written accounting to each beneficiary entitled to current income distributions from the
trust or a current distribution out of income or principal from the trust in the trustee’s
discretion.
       Successor Trustee and Father’s Death
       In June 2018, Cornelius began acting as the successor trustee after two doctors
informed Cornelius that father lacked the mental capacity to manage his financial affairs.
At that point, Cornelius was also acting as father’s attorney-in-fact under a durable power




                                               2
of attorney.1 According to Cornelius, he opened a trust bank account and began acting as
the successor trustee with “some urgency” in June 2018 because plaintiff was “raiding”
father’s bank account without father’s knowledge.
        In October 2018, a conservator was appointed for father. According to plaintiff,
Cornelius did not become the successor trustee until this occurred.
        In April 2020, father died.
        The First Interim Accounting
        In March 2021, plaintiff filed a verified petition to compel an accounting of the
trust under Probate Code section 172002 and requested further relief, which included,
among other things, an order removing Cornelius as the successor trustee due to breaches
of the trust and an order invalidating the trust due to undue influence on the part of
Cornelius and Sordillo.3 As for his request to compel an accounting, plaintiff asserted
that he had not received a distribution from the trust, and that Cornelius had failed to
provide him a full and complete accounting of the trust in response to written requests he
made in May, October, and December 2020.
        In June 2021, plaintiff received the first interim accounting, which was prepared
by Conservator & Trust Services: James R. Locke, M.S. At some point, plaintiff also



1 Cornelius began acting as father’s attorney-in-fact in January 2018. According to
Cornelius, he did not make any “financial transactions” on behalf of father from January
2018 until he became the successor trustee in June 2018.
2   Further undesignated statutory references are to the Probate Code.
3  Section 17200 provides that a beneficiary of a trust may petition the court concerning
the internal affairs of the trust, including proceedings for the purpose of compelling the
trustee to account to the beneficiary if the trustee has failed to submit a requested account
within 60 days after written request of the beneficiary and no account has been made
within six months preceding the request. (§ 17200, subds. (a), (b)(7)(C).) A beneficiary
may also petition the court to compel “redress of a breach of the trust by any available
remedy” (id., subd. (b)(12)), and to remove a trustee (id. subd. (b)(10)).

                                              3
received a copy of Cornelius’s petition for approval of the accounting, which had not
been filed yet.
         In July 2021, plaintiff filed two separate verified documents asserting numerous
objections to the first interim accounting. Among other things, plaintiff argued Cornelius
had failed to serve the accounting on one of the named beneficiaries, the petition seeking
approval of the accounting was not verified, the accounting did not satisfy “any of the
content requirements set forth in pertinent statutes” (e.g., § 16063), and that Cornelius
improperly made disbursements from the trust, including disbursements before he
became the successor trustee in October 2018 and disbursements that improperly
benefitted Sordillo and her friends. Plaintiff also objected to specific account entries on
various grounds, and claimed that the accounting failed to mention “most of the trust
assets” (including certain bank accounts) and the “secret” disposition of certain trust
property (e.g., vehicles, furniture, gun collection, artwork). Finally, plaintiff asserted that
“adjudication” of the propriety of the accounting was premature because it would deprive
him of the opportunity to conduct meaningful discovery about the administration of the
trust.
         In August 2021, Cornelius filed a petition for approval of the first interim
accounting, which encompassed the time period from June 20, 2018, to December 31,
2020. In support of his petition, Cornelius explained that the accounting period
“actually” began on the date father died (i.e., April 14, 2020), since the trust was
revocable until that time. However, “in an effort to provide complete transparency,” the
accounting period set forth in the petition began on the date two doctors found that father
lacked the mental capacity to manage his financial affairs--June 20, 2018.4 Cornelius




4  Beneficiaries do not have a right to an accounting of revocable trust assets. Thus, a
trustee need not account to the beneficiaries of a revocable trust until the death or

                                               4
further explained that due to the “ongoing litigation,” there had not been a distribution of
trust assets to any beneficiary. As of December 31, 2020, the trust’s assets exceeded $1.6
million.
       In October 2021, plaintiff filed a verified “supplemental opposition” to the first
interim accounting, asserting that certain disbursements from the trust must be disallowed
and surcharged against the trustee because they were unauthorized, fraudulent, or
otherwise illegitimate. Among other things, plaintiff, again, argued that Cornelius made
unauthorized disbursements of trust assets prior to becoming the successor trustee in
October 2018, and that Cornelius made improper disbursements benefiting Sordillo and
her friends.
       In January 2022, in anticipation of trial, plaintiff filed a verified document
containing his “consolidated objections” to the first interim accounting. These objections
were similar to those that plaintiff previously made in his other verified filings.
       Bench Trial
       Three days later, a bench trial was held on the trustee’s petition for approval of the
first interim accounting. Cornelius filed a trial brief, which is not included in the
appellate record. Plaintiff did not file a trial brief or a witness list, as ordered by the trial
court. The record discloses that the January 2022 document containing plaintiff’s
consolidated objections to the accounting was untimely filed and not considered by the
trial court. At trial, Cornelius submitted five exhibits for the court’s consideration:
plaintiff’s petition to compel an accounting and request for other relief (e.g., removal of
Cornelius as the successor trustee for breaches of the trust), the first interim accounting,
the two verified documents plaintiff filed in July 2021 containing his objections to the
accounting, and several canceled checks.



incompetence of the settlor or the person who can revoke the trust. (See Estate of
Giraldin (2012) 55 Cal.4th 1058, 1067-1070.)

                                                5
       At the outset of the trial, the parties agreed that the “issue” of discovery had been
resolved. Thereafter, Cornelius testified as to the first interim accounting. On direct
examination, Cornelius testified that he had reviewed the accounting and that, with one
exception regarding the trust’s interest in certain real property, all of the entries were
“appropriate and correct.” On cross-examination and recross-examination, plaintiff
questioned Cornelius about a variety of issues related to the written objections he made to
the accounting prior to trial. In response to questioning by plaintiff, Cornelius explained
that, in accordance with the terms of the trust document, he began acting as the successor
trustee in June 2018 after two doctors and a psychiatrist informed him that father was
incapable of making financial and medical decisions. Later, Cornelius testified that he
had the authority to make disbursements from the trust prior to October 2018 because he
was acting as father’s attorney-in-fact under a durable power of attorney.
       No other witness testified at trial, and plaintiff, who appeared remotely, did not
proffer any evidence for the trial court’s consideration. When the trial court asked
plaintiff to articulate his objections to the accounting during the closing argument, he
argued that it should not be approved because all of the disbursements Cornelius made
prior to October 2018 were unauthorized, as Cornelius did not become the successor
trustee until a conservator was appointed for his father in October 2018. When plaintiff
was asked whether he objected to any “specific expenses” (i.e., disbursements from the
trust), he stated: “Yes. I have already expressed my objections and the basis for those.”
Immediately thereafter, plaintiff indicated that he had “nothing further” to add.
       Following the closing argument, the trial court approved the first interim
accounting “as pled.” In doing so, the court found that Cornelius had the authority to act
as trustee during the challenged time period (i.e., June 2018 to October 2018) “in two
separate capacities—one as a trustee upon receipt of the doctors’[] indication that [father]
was no longer able to manage his own affairs, and second because he had the powers as a
durable power of attorney and acted in that capacity.” The court also found that there

                                               6
were no substantial objections to the accounting, since plaintiff indicated during closing
argument that he did not have “any objection to any specific expenses made.” Consistent
with Cornelius’s testimony, the court indicated the accounting needed to be modified to
clarify that the trust’s interest in certain real property was one-third of the value of that
property, which was worth approximately $200,000.
       The matter was continued as to the other issues raised by plaintiff in connection
with his petition to compel an accounting (e.g., plaintiff’s breach of trust claims). The
continuance was ordered after plaintiff stopped participating in the proceedings due to an
unspecified health issue that he claimed required immediate hospitalization.
       Order, Judgment, and Appeal
       In February 2022, the trial court issued a written order and judgment approving the
first interim accounting, with the modification as to the trust’s interest in certain real
property. Plaintiff timely appealed. The case was fully briefed on September 16, 2022,
and assigned to this panel shortly thereafter. The parties waived argument and the matter
was submitted on November 22, 2022.
                                        DISCUSSION
       Plaintiff contends reversal is required for a number of reasons, including that the
trial court erroneously shifted the burden of proof to him to establish the inaccuracy of
the first interim accounting, and the order approving the accounting is not supported by
substantial evidence. We disagree.
                                               I
                                  Relevant Legal Principles
       Probate Code provisions pertaining to the administration of trusts appear at section
16000 et seq. “On acceptance of the trust, the trustee has a duty to administer the trust
according to the trust instrument and, except to the extent the trust instrument provides
otherwise, according to this division.” (§ 16000.) The trustee’s codified duties toward
beneficiaries also include the duty of loyalty (§ 16002), the duty to deal impartiality with

                                               7
beneficiaries (§ 16003), the duty to avoid conflicts of interest (§ 16004), the duty to
control and preserve trust property (§ 16006), the duty to make trust property productive
(§ 16007), and the duty to keep beneficiaries of the trust reasonably informed of the trust
and its administration and to account to each beneficiary (§§ 16060-16062). A trustee’s
violation of any duty owed to beneficiaries constitutes a breach of trust. (§ 16400;
Pierce v. Lyman (1991) 1 Cal.App.4th 1093, 1102.)
       Under section 16062, subdivision (a), subject to certain exceptions inapplicable
here, a trustee is required to “account at least annually, at the termination of the trust, and
upon a change of trustee, to each beneficiary to whom income or principal is required or
authorized in the trustee’s discretion to be currently distributed.” Section 16063 lists the
information such an account must contain, including a statement of receipts and
disbursements of principal and income, a statement of assets and liabilities, the trustee’s
compensation, and the agents the trustee has hired, their relationship to the trustee, if any,
and their compensation. (§ 16063, subd. (a)(1)-(4); see Di Grazia v. Anderlini (1994)
22 Cal.App.4th 1337, 1348 [“at a minimum, a trustee’s account or report must contain
‘information about the assets, liabilities, receipts, and disbursements of the trust, the acts
of the trustee, and the particulars relating to the administration of the trust relevant to the
beneficiary’s interest’ ”]; § 1061 [identifying the information that must be provided in
summary form in an accounting, including the property on hand at the beginning and end
of the accounting period, the value of any assets received, the amount of any receipts of
income or principal, the amount of disbursements, and the amount of distributions to
beneficiaries]; § 1062 [requiring the summary to be supported by detailed schedules
showing, among other things, distributions to beneficiaries, disbursements, including the
nature or purpose of each item, the name of the payee, and the date thereof, and similarly
receipts showing the nature and purpose of each item, the source of the receipt, and the
date thereof].) The petition seeking approval of an accounting must be verified by the
person who has the duty to account. (§ 1021, subds. (a), (b).)

                                               8
       All matters relating to an accounting may be contested for cause shown.
(§ 11001.) Written objections to an accounting must be specific and state the items in the
account that are deemed objectionable. (Estate of Kirkpatrick (1952) 109 Cal.App.2d
709, 713; Estate of Wacholder (1946) 76 Cal.App.2d 452, 455.) In conjunction with an
action on a trustee’s accounting, beneficiaries may challenge the trustee’s actions,
including seeking a determination that the trustee’s conduct constituted breaches of trust.
(Leader v. Cords (2010) 182 Cal.App.4th 1588, 1599; Estate of Fain (1999)
75 Cal.App.4th 973, 991 [noting that when beneficiaries raise objections to an
accounting, they commonly raise surcharge claims against the trustees for “ ‘purported
acts of misconduct, neglect, waste, mismanagement or other breach of fiduciary duty’ ”].)
       In seeking approval of an accounting, the “trustee must present to the trial court
satisfactory evidence of the accuracy and propriety of the items in his account.” (Estate
of McLaughlin (1954) 43 Cal.2d 462, 465-466.) If the accounting is contested, it must be
resolved at an evidentiary hearing with competent evidence, and the verified petition of
the trustee in support of his account is not sufficient to support approval, unless the
parties do not object to the use of verified pleadings in evidence and both parties adopt
that means of supporting their positions. (Evangelho v. Presoto (1998) 67 Cal.App.4th
615, 620; Estate of Bennett (2008) 163 Cal.App.4th 1303, 1308-1309.)
       At the evidentiary hearing, the evidence submitted by the trustee must show that
the “ ‘disbursements were correct in amount and that the disbursements claimed were for
proper purposes . . . .’ ” (Neel v. Barnard (1944) 24 Cal.2d 406, 420 (Neel).) “[T]he
burden of proof is on [the trustee] and not on the beneficiary; and any doubt arising from
[the] failure to keep proper records, or from the nature of the proof [the trustee]
produce[d], must be resolved against [the trustee].” (Estate of McCabe (1950)
98 Cal.App.2d 503, 505 [trustees have the burden to prove every item of their account by
“satisfactory evidence”]; see also Purdy v. Johnson (1917) 174 Cal. 521, 527, 531
[same].)

                                              9
       While a trustee may have the initial burden of establishing the correctness of the
accounting, the trustee does not have the burden of disproving charges of dereliction of
duty and malfeasance which do not arise from anything on the face of the accounting but
are grounded in other matters. (Neel, supra, 24 Cal.2d at p. 420; see LaMonte v. Sanwa
Bank California (1996) 45 Cal.App.4th 509, 517 [the beneficiary of the trust has the
initial burden of proving the existence of a fiduciary duty and the trustee’s failure to
perform it; the burden then shifts to the trustee to justify its actions].) “The trustee is
entitled to the benefit of the presumptions of regularity and good faith.” (Neel, at p. 421.)
       A trial court has broad discretion to determine whether an adequate accounting has
been made. (Estate of Hershel (1959) 168 Cal.App.2d 658, 660.)
                                                II
                                        Burden of Proof
       We are unpersuaded by plaintiff’s initial contention that the trial court erroneously
shifted the burden of proof to him at trial to establish the inaccuracy of the first interim
accounting. As evidence of error, plaintiff points to the court’s statement at the outset of
trial: “[Plaintiff], . . . you are the petitioner here, so . . . you have the burden of proof.”
However, immediately thereafter, the court agreed with plaintiff that the matter before the
court was Cornelius’s petition for approval of the first interim accounting. When the trial
court asked plaintiff to identify the relief he was seeking, he explained that he “briefed
the challenge to the accounting,” which he believed would be the “initial proceeding.”
Shortly thereafter, Cornelius’s counsel advised the court that plaintiff had filed a petition
seeking various relief, including an order compelling an accounting, removing Cornelius
as the successor trustee, and voiding the trust based on undue influence. After further
discussion, the parties and the court agreed that Cornelius’s petition for approval of the
accounting would be considered before plaintiff’s petition.
       As we have described, Cornelius testified on direct examination that he had
reviewed the accounting and that, with one exception regarding the trust’s interest in

                                               10
certain real property, all of the entries were “appropriate and correct.” On cross-
examination and recross-examination, plaintiff questioned Cornelius about a variety of
issues related to the written objections he had made to the accounting prior to trial. After
Cornelius was excused, the trial court directed plaintiff to present his closing argument
first, since he was challenging the adequacy of the accounting and it was unclear to the
court what specific accounting entries he was objecting to. In response, plaintiff argued
that all of the disbursements from the trust prior to October 2018 should not be approved
because Cornelius had no authority to make those disbursements, as Cornelius did not
become the successor trustee until October 2018 (i.e., until the conservator was appointed
for father). When plaintiff was asked whether he objected to “any of the specific
expenses” (i.e., disbursements) set forth in the accounting, he stated only that he had
“already expressed” his objections and their bases and he had “nothing further” to add.
       In approving the accounting, the trial court explained that it had reviewed “all of
the prior objections” and found that Cornelius did have the authority to act as successor
trustee during the challenged time period (i.e., June 2018 to October 2018). The court
further explained that it had reviewed the entire accounting and found that it was
adequate. In so finding, the court noted that there were “no substantial objections,” as
plaintiff did not object to “any specific expenses made” (i.e., disbursements) set forth in
the accounting.
       In our view, the record does not support the conclusion that the trial court
misallocated the burden of proof at trial. The issue to be decided by the court was
whether the first interim accounting satisfied the requirements of the Probate Code. In
that regard, Cornelius had the burden to present sufficient testimony and other evidence
to support the accuracy and propriety of the items memorialized in the accounting. The
record reflects that the trial court considered the evidence presented at trial and rejected
plaintiff’s challenges to the adequacy of the accounting. In short, we are convinced the



                                              11
trial court found that Cornelius carried his initial burden of proof on the accounting, and
that plaintiff failed to demonstrate that any of his objections to the accounting had merit.
       Purdy v. Johnson, supra, 174 Cal. 521, on which plaintiff relies, does not compel a
contrary result. In Purdy, the beneficiary alleged trust mismanagement, including
failures to account and comingling of trust and personal assets. (Id. at p. 524.) The
trustees admitted to errors in the accounting and presented the court with a restated
account created by an expert accountant. At trial, the trustees did not testify on direct
examination, but were subject to cross-examination by the beneficiary. (Id. at pp. 526-
527.) Our Supreme Court found this procedure “irregular,” stating: “The entire trial was
conducted upon the erroneous theory that the burden of proof was upon the beneficiary to
point out the particulars in which the account was erroneous, and that she was bound to
go forward and establish affirmatively the impropriety of the charges and credits which
she assailed. Such is not the law.” (Id. at p. 527.) Although the trial court found that the
trustees had acted in good faith and without any intent to deceive or overreach, our high
court found this fact insufficient to preclude a finding of liability. (Ibid.) The Purdy
court explained: “[C]onceding the good faith of the trustees, the fact remains that they
had, by their own admission, failed to comply with the obligation which rests upon all
trustees to keep full and accurate accounts of the trust funds coming into their hands, and
to render an account thereof to their beneficiaries. [¶] ‘Trustees are under an obligation
to render to their beneficiaries a full account of all their dealings with the trust fund
[citations], and where there has been a negligent failure to keep true accounts, or a
refusal to account, all presumptions will be against the trustee upon a settlement.’ ”
(Ibid., italics added.) In remanding for retrial, the Purdy court reiterated that “it is the
duty of the trustees to support every item of their account, and that, wherever they fail to
support the correctness of a charge or a credit by satisfactory evidence, the item must be
disallowed.” (Id. at p. 531.)



                                              12
       Here, unlike in Purdy, the trial court did not find that there was a refusal to
account or a negligent failure to keep a full and accurate account of the trust funds, and
the record does not support any such finding. And, unlike in Purdy, the trustee in this
case testified on direct examination that he had reviewed the accounting and that, with
one exception regarding the trust’s interest in certain real property, all of the entries were
“appropriate and correct.” We find that Purdy is distinguishable and does not support
reversal here, where the trial court found Cornelius had presented satisfactory evidence
that one item in the accounting needed to be clarified/corrected and that the other items
memorialized therein were correct. And, as we have discussed, the bench trial was not
conducted upon the “erroneous theory” that plaintiff had the burden of proof to
affirmatively establish the inaccuracy of the accounting.
                                              III
                                 Sufficiency of the Evidence
       Next, we consider plaintiff’s contention that reversal is required because
substantial evidence does support the order approving the first interim accounting. As we
shall explain, plaintiff has failed to demonstrate reversible error.
       A. Standard of Review
       “ ‘Under the substantial evidence standard of review, “we must consider all of the
evidence in the light most favorable to the prevailing party, giving it the benefit of every
reasonable inference, and resolving conflicts in support of the [findings].” ’ ” (Estate of
Kampen (2011) 201 Cal.App.4th 971, 992.) We may not reweigh or resolve conflicts in
the evidence or redetermine the credibility of witnesses. (Citizens Business Bank v.
Gevorgian (2013) 218 Cal.App.4th 602, 613.) We liberally construe the court’s findings
of facts, whether express or implied. (Ibid.) Even the testimony of a single witness may
be sufficient to constitute substantial evidence. (Ibid.)
       A fundamental principle of appellate review is that we must presume the judgment
is correct unless error is “ ‘affirmatively shown.’ ” (Denham v. Superior Court (1970)

                                              13
2 Cal.3d 557, 564.) The burden, therefore, rests on the appellant to demonstrate error.
(Boyle v. CertainTeed Corp. (2006) 137 Cal.App.4th 645, 649-650). That burden
includes providing the appellate court with legal argument and citations to authority on
each point raised. (Niko v. Foreman (2006) 144 Cal.App.4th 344, 368.) When the
appellant asserts a point but fails to support it with reasoned argument and citations to
authority, the appellate court may treat it as forfeited and pass it without consideration.
(People v. Stanley (1995) 10 Cal.4th 764, 793; Cahill v. San Diego Gas & Electric Co.
(2011) 194 Cal.App.4th 939, 956.)
       B. Analysis
       We find no merit in plaintiff’s contention that reversal is required because the
petition for approval of the first interim accounting had no evidentiary value, as it was not
properly verified. As previously indicated, a petition seeking approval of an accounting
must be verified by the person who has the duty to account. (§ 1021, subds. (a), (b).) A
verification must be made “under penalty of perjury” if executed within California or
“under penalty of perjury under the laws of the State of California” if executed within or
without California. (Code Civ. Proc., § 2015.5.) Here, Cornelius’s verification stated
that the accounting was true and correct, but did not state that it was executed in
California or that it was executed “under penalty of perjury under the laws of the State of
California.” However, Cornelius testified under oath at trial and verified the accuracy of
the accounting. Thus, his failure to comply with the statutory verification requirement
was cured. Moreover, it would have been error for the trial court to deny Cornelius’s
petition on the ground that it was not properly verified without providing him an
opportunity to amend the petition. (See Finkbeiner v. Gavid (2006) 136 Cal.App.4th
1417, 1422 [trial court erred in not allowing successor trustee to amend a petition where




                                             14
the verification’s failure to state that it was under penalty of perjury “appear[ed] to be a
clerical error”].)5
       Equally without merit is plaintiff’s conclusory contention that the first interim
accounting was inadequate because it did not show the purpose of any expenditure (i.e.,
disbursement). As an initial matter, plaintiff forfeited this argument by failing to
demonstrate that it was properly raised in the trial court. (Sea & Sage Audubon Society,
Inc. v. Planning Com. (1983) 34 Cal.3d 412, 417 [“ ‘issues not raised in the trial court
cannot be raised for first time on appeal’ ”]; see also Morgan v. Imperial Irrigation Dist.
(2014) 223 Cal.App.4th 892, 914.) In any event, a review of the accounting reveals that
it identifies the payee and purpose of each disbursement. Plaintiff, for his part, has not
pointed to any specific entry or set of entries in the accounting and established that they
are deficient in the manner he claims by means of meaningful argument supported by
citation to pertinent authority. We are not required to consider undeveloped claims or to
supply arguments for an appellant. (Allen v. City of Sacramento (2015) 234 Cal.App.4th
41, 52; see Kaufman v. Goldman (2011) 195 Cal.App.4th 734, 743 [appellate court may
treat as forfeited any argument not “supported by both coherent argument and pertinent
legal authority”].)




5 We note that neither party objected to the use of verified petitions or affidavits, and
both parties relied on such documents in support of their positions at trial. Thus, under
the circumstances presented, the trial court properly considered the petition for approval
of the first interim accounting. (See Estate of Bennett, supra, 163 Cal.App.4th at
pp. 1308-1309 [restrictions on the use of verified petitions or affidavits in contested
probate hearings is inapplicable when the parties do not object to the use of affidavits in
evidence and both parties adopt that means of supporting their positions]; Evangelho v.
Presoto, supra, 67 Cal.App.4th at p. 620 [same].)

                                              15
                                             IV
                                      Remaining Issues
       As we next explain, we find no merit in the remaining contentions plaintiff has
raised on appeal.
       We reject plaintiff’s contention that the trial court committed reversible error by
approving trust disbursements that occurred during a four-month period--June 2018 to
October 2018--when Cornelius was not authorized to do so under the terms of the trust
instrument. According to plaintiff, Cornelius did not have the authority to act as
successor trustee until a conservator was appointed for his father in October 2018.
Regardless of the accuracy of that point, we see no basis for reversal.
       On an accounting for a trust, the trustee has the burden to establish the correctness
of his accounts, but “ ‘[t]his rule goes merely to items in the account,’ ” and “ ‘does not
require the trustee to anticipate and defend against charges of dereliction of duty and
malfeasance which do not arise from anything on the face of his accounts but are
grounded on other matters.’ ” (Neel, supra, 24 Cal.2d at p. 420.) Here, because the
proceedings below only concerned the issue of whether the first interim accounting
should be approved, the trial court did not need to reach the issue of whether Cornelius
had the authority to act as successor trustee during the challenged time period . The
question before the court was whether the items in the accounting were correct and for a
proper purpose. Plaintiff has failed to establish prejudicial error.
       We also reject plaintiff’s contention that reversal is required due to the trial court’s
failure to recognize the “contested issues to be adjudicated” and to consider “properly
filed documents.” The record discloses that plaintiff did not file a trial brief as ordered
by the court. As such, we cannot fault the court for being unclear as to plaintiff’s
position with respect to the approval of the first interim accounting. In any event, the
record reflects that plaintiff cross-examined Cornelius at trial, and was given the
opportunity to present evidence and raise specific objections to the accounting, including

                                              16
the objections he asserted in the verified documents he filed prior to trial. As noted ante,
when plaintiff was asked during closing argument whether he objected to any of the
“specific expenses” (i.e., disbursements) set forth in the accounting, he stated that he had
already “expressed his objections and the basis for those,” and that he had “nothing
further” to add. And plaintiff did not object when the court found that there were “no
substantial objections” to the accounting because plaintiff indicated in the closing
argument that he did not have “any objection to any specific expenses made.”
       “[A] reviewing court ordinarily will not consider a challenge to a ruling if an
objection could have been but was not made in the trial court. [Citation.] The purpose of
this rule is to encourage parties to bring errors to the attention of the trial court, so that
they may be corrected.” (In re S.B. (2004) 32 Cal.4th 1287, 1293, fn. omitted.) But even
if we were to overlook forfeiture, plaintiff has not shown that any of the objections he
asserted in his pretrial filings had merit, let alone prejudice from the trial court’s failure to
specifically rule on any of them. (Carolina Casualty Ins. Co. v. L.M. Ross Law Group,
LLP (2012) 212 Cal.App.4th 1181, 1196-1197 [prejudice will not be presumed; burden
rests with the party claiming error to demonstrate not only error, but also resulting
miscarriage of justice].)
       Finally, we reject plaintiff’s contention that the trial court committed reversible
error by approving an accounting that failed to include “bank account trust assets.” Upon
questioning by plaintiff at trial, Cornelius acknowledged there were several bank
accounts father “owned” at the time the trust was created which were not included in the
accounting. Cornelius, however, explained that these accounts were not part of the trust.
When asked, plaintiff conceded that these accounts were not “part of the trust,” but later
claimed that they were “omissions from the trust accounting that were clearly trust
assets.” A review of the trust document confirms that the bank accounts referenced by
plaintiff at trial are not among the assets father assigned to the trust. Plaintiff offered no
evidence at trial supporting a contrary conclusion. On appeal, he merely asserts, as he

                                               17
did in the untimely filed January 2022 document containing his “consolidated objections”
to the accounting, that seven “bank account trust assets” were improperly omitted from
the accounting. However, the trust document reflects that none of those bank accounts
were assigned to the trust. In short, plaintiff has made no showing that the accounting
petition should have been denied based on the omission of any bank account from the
accounting.6
                                     DISPOSITION
        The order and judgment approving the first interim accounting is affirmed.
Cornelius shall recover his costs on appeal. (Cal. Rules of Court, rule 8.278(a).)



                                                       /s/
                                                 Duarte, J.


We concur:



      /s/
Robie, Acting P.J.



       /s/
Hull, J.




6 We need not and do not consider the argument plaintiff raised for the first time in his
reply brief. (High Sierra Rural Alliance v. County of Plumas (2018) 29 Cal.App.5th 102,
111, fn. 2 [“New arguments may not be raised for the first time in an appellant’s reply
brief”]; Telish v. State Personnel Bd. (2015) 234 Cal.App.4th 1479, 1487, fn. 4 [“An
appellant’s failure to raise an argument in the opening brief waives the issue on appeal”].)

                                            18